Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4-5, 7-13, 16-17, 19-22, 25-26 and 30 are currently pending. 
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-2 and 4-5 in the reply filed on November 26, 2022 is acknowledged. Claims 7-13, 16-17, 19-22, 25-26 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 26, 2022. Claims 1-2 and 4-5 are currently under examination. 
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see for example paragraphs 0110-121). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

5.	The use of multiple terms, which are a trade name or a mark used in commerce, has been noted in this application. Applicant is encouraged to review the entire specification keeping in mind that each term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation lymph organs, and the claim also recites an organ of the subject which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al., US 2011/0287056 A1; Published: 11/24/11, and further in view of Ran et al., Nature Protocols, 2013; 8:2281-2308.
Independent claim 1 is drawn to a pharmaceutical composition comprising a population of Cbl-b-/- tumor inhibiting cells (Cbl-b-/- TICS) modified from immune cells, wherein  the Cbl-b-/- TICs have inactivated  Cbl-b genomic alleles and are free from Cbl-b bio-function, and wherein the Cbl-b-/-  TICs are free from deoxyribonucleic acids exogenous to the immune cells and free from viral nucleic acids exogenous to the immune cells. 
Gu et al. teach an invention that provides in vitro or in vivo activation of Cbl-b-deficient CD8+ T cells. In certain aspects, reducing or ablating Cbl-b activity is achieved by any suitable method (see paragraph 0020). Further, the invention provides methods for inducing anti-tumor response by adoptive transfer to a subject of CD8+ T-cells with reduced Cbl-b activity. In non-limiting examples, Cbl-b CD8+  T cells may be broadly effective against a large class of somatic tumors, the majority of which do not express costimulatory ligands. The ability of Cbl-b CD8+  T cells to produce substantial cytokine responses and to function independent of CD28 costimulation and CD4+  T cell help might avoid the need to administer large amounts of cytokines or to immunize patients with vaccines designed to enhance costimulatory signaling and helper T cell responses. In certain aspects, the clinical use of tumor-infiltrating lymphocytes (TIL) in adoptive immuno therapy, could be enhanced by ablation of Cbl-b. Ablation of Cbl-b function can be achieved by any suitable method known in the art (see paragraph 0026). 
The ability of Cbl-b CD8+ T cells to reject antigenic tumors provides a new avenue in tumor immunotherapy, wherein administering Cbl-b CD8+ T cells (reads on pharmaceutical composition), derived from tumor infiltrates, can induce specific antitumor immune response (see paragraph 0066-67; meets claim 2 and 5). In other embodiments, CD8+ T cells can be isolated from peripheral blood, and/or lymph organs (see paragraph 0075; meets claim 5). Histograms (FIG. 1c) show CSFE intensities of labeled Cb1b-/- and WT CD8+  T cells after 3 days of anti-CD3 and anti-CD28 stimulation (see paragraph 0028; meets claim 4).
The pharmaceutical composition of Gu appears nearly identical to the claimed composition. The Cb1b-/- TICs are necessarily, absent evidence to the contrary, are free from biofunction.
Gu do not specifically teach that the inactivated alleles are free from deoxyribonucleic acids exogenous to the immune cells and free from viral nucleic acids exogenous to the immune cells, as recited in claim 1. 
Ran teaches that targeted nucleases are powerful tools for mediating genome alteration with high precision. The RNA-guided Cas9 nuclease from the microbial clustered regularly interspaced short palindromic repeats (CRISPR) adaptive immune system can be used to facilitate efficient genome engineering in eukaryotic cells by simply specifying a 20-nt targeting sequence within its guide RNA. Further, Ran describes a set of tools for Cas9-mediated genome editing via nonhomologous end joining (NHEJ) or homology-directed repair (HDR) in mammalian cells, as well as generation of modified cell lines for downstream functional studies. This protocol provides experimentally derived guidelines for the selection of target sites, evaluation of cleavage efficiency and analysis of off-target activity. Beginning with target design, gene modifications can be achieved within as little as 1–2 weeks, and modified clonal cell lines can be derived within 2–3 weeks (see page 2282). 
The Office takes the position that using CRISPR to inactivate Cb1b meets the limitation of claim 1 as CRISPR does not use viral or exogenous DNA.
It would have been obvious before the effective filing date of the presently claimed invention to employ the CRISPR technology of Ran as a source for genome editing in methods suggested by Gu et al. with a reasonable expectation of success. This modification may be viewed as the combining of prior art elements according to known methods to yield predictable results as wells as the use of a known technique to improve a similar method in the same way.  See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). Specifically, CRISPR because it is art recognized for reliable DNA sequencing services as well as genome editing technologies due to its simplicity and efficiency. The skilled artisan would have been motivated to make this modification because Ran suggests these particular genome editing tools can be relied on to achieve gene alteration with high precision. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for modifying immune cells obtained from the blood and beyond of a subject.
Accordingly, the subject matter of claims 1-2 and 4-5 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
8.	No claim is allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                           December 15, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645